DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bares et al. (US 2014/0200085 A1).
Regarding claim 1, Bares discloses a display mount for connecting electronic devices, the display mount comprising:
a body having a controller connection mechanism, the body having a lower surface and an upper surface (see fig. 4B and par. [0065], support assembly 41);
a display support (see par. [0065], an appropriate holder 38 (such as the spring-loaded clamping frame in FIG. 2C) that offers a compatible mount feature for the articulated arm 37); and
31 supported by a separate form of support apparatus such as an articulated arm 37).

Regarding claim 3, Bares discloses the controller connection mechanism being elastically deformable to apply a compressive force to a game controller (see par. [0062], The resulting contact pressure from two opposing sides of the seating surface 21B contributes to holding the installed game controller 223 fixed inside the hand grip's 333 cavity-shaped seating surface 21B. It should be understood that the depth of this cavity may vary as appropriate for different game controllers 223, or material composition of the hand grip, or the use of additional means to fix the game controller 223 to the hand grip's 333 seating surface 21B).

Regarding claim 4, Bares discloses the controller connection mechanism including at least one interlocking feature configured to interlock with a complementary feature of a game controller (see par. [0062], Optionally, a fastening mechanism 25 that provides a means by which at least one surface of the game controller 223 is pressed into at least one side of the seating surface 21B may be applied to further contribute to fixedly attaching the installed game controller 223 to the disclosed third embodiment of the hand grip 333).

Regarding claim 5, Bares discloses the display support being positioned above the body when the upper surface is oriented at an angle between −30° and 45° with a horizontal plane (see fig. 4B, when the player holds the controllers in front of him, the display support would be above the body).

Regarding claim 6, Bares discloses the display support including a first portion and a second portion slidable relative to the first portion (see par. [0060], Note that in this example, the mobile computing device 31 is fixedly joined into an appropriate support apparatus 30 that comprises a spring-loaded clamping framework having an industry-standard threaded aperture).

Regarding claim 8, Bares discloses the arm being adjustable in length (see par. [0042], It may also be possible for a mount feature to comprise a mechanism such as an adjustable clamp, ball and socket, hydrostatic articulating arm, or other functionally equivalent mechanism that allows the user to vary the relative angle and or position between the two parts being attached).

Regarding claim 9, Bares discloses the body having a body length from a front edge to a rear edge, the arm being connected to the upper surface at a position between 10% and 90% along the body length (see fig. 4B, arm is connected in the center of the body).

Regarding claim 10, Bares discloses a display mount center of mass (COM) of the display mount being located between the upper surface of the body and the display support (see fig. 4B, the center of mass would be located in the arm).

Regarding claim 11, Bares discloses the display mount COM being located in the arm (see fig. 4B, the center of mass would be located in the arm).

Regarding claim 12, Bares discloses the display support being translatable relative to the arm (see par. [0065], The user is free to configure the articulated arm 37 as he or she wishes so that the mobile computing device 31 is oriented at the desired viewing distance and 224 installed in an embodiment of the disclosed hand grip 444).

Regarding claim 13, Bares discloses the body being translatable relative to the arm (see par. [0065], The user is free to configure the articulated arm 37 as he or she wishes so that the mobile computing device 31 is oriented at the desired viewing distance and angle relative to the game controller 224 installed in an embodiment of the disclosed hand grip 444).

Regarding claim 16, Bares discloses a system for holding and controlling an electronic device, the system comprising:
a display device (see par. [0065], mobile computing device 31);
a game controller (see par. [0065], at least one integral hand grip 40); and
a display mount connected to the display device and the game controller (see fig. 4B), the display mount including:
a body having a controller connection mechanism connected to the game controller, the body having a lower surface and an upper surface (see fig. 4B and par. [0065], support assembly 41),
a display support connected to the display device (see par. [0065], an appropriate holder 38 (such as the spring-loaded clamping frame in FIG. 2C) that offers a compatible mount feature for the articulated arm 37), and
a movable arm connected to the body and the display support to position the display device and the game controller relative to the display mount such that a system COM is between the upper surface of the body and the display support (see par. [0065], FIG. 4B shows an example of a mobile computing device 31 supported by a separate form of support apparatus such as an articulated arm 37; see fig. 4B, the center of mass would be located in the arm).
Regarding claim 17, Bares discloses the display device being a smartphone (see par. [0007], Some have devised adapters that can attach a game controller to a portable game device, to a cell phone, or to a portable display device).

Regarding claim 18, Bares discloses the system COM being located in the arm (see fig. 4B, the center of mass would be located in the arm).

Regarding claim 19, Bares discloses the game controller having a top surface and a display COM of the display device being above the top surface with respect to a direction of gravity when the top surface is between −30° and 45° with a horizontal plane (see fig. 4B, when the player holds the controllers in front of him, the display support would be above the body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares et al. (US 2014/0200085 A1).
Regarding claims 2 and 7, Bares discloses the display mount and movable arm as discussed above. However, Bares does not explicitly disclose the arm having a range of motion of at least 60° relative to the body and the arm having a length in a range of 1.0 inch to 5.0 inches.
Bares teaches that the movable arm can be configured to a desirable viewing distance and angle (see par. [0065], The user is free to configure the articulated arm 37 as he or she wishes so that the mobile computing device 31 is oriented at the desired viewing distance and angle relative to the game controller 224 installed in an embodiment of the disclosed hand grip 444). Further, Bares recognizes that one of ordinary skill in the art could create additional embodiments of the display mount and the movable arm (see par. [0069], Consequently, it should also be understood to an ordinary person skilled in the art can readily create additional embodiments of the disclosed hand grip 111, 222, 333, or 444 by selecting any combination of interchangeable and mutually consistent features including…  the number, physical form, and location of mount features 22). Thus, one of ordinary skill in the art would find it obvious to try modifying the movable arm to have a range of motion of at least 60° relative to the body and to . 

Claims 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares et al. (US 2014/0200085 A1) in view of Lee (US 8,659,887 B2).
Regarding claims 14 and 15, Bares discloses the display mount as discussed above. However, Bares does not explicitly disclose the arm including a four bar linkage and the arm including a first bar and a second bar, where the first bar and second bar are not parallel or have different lengths.
Lee teaches a prop stand for an electronic device where the stand can include a four bar linkage arm and where the arm includes a first bar and a second bar, where the first bar and second bar are not parallel or have different lengths (see fig. 11, arms 4 and 5 are not parallel; also see col. 5, lines 3-6, In the prop stand for electronic product according to the present invention, the revolving seat 2, the at least one first link 4, the at least one second link 5, and the propping unit 3 together constitute a four-bar linkage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display mount of Bares to use a four bar linkage as taught by Lee as this is merely substituting one type of attachment means for another to produce the similar result of holding the display support.

Regarding claim 20, Bares discloses a display mount for connecting electronic devices, the display mount comprising:
a body having a controller connection mechanism, the body having a lower surface and an upper surface and the controller connection mechanism being elastically deformable to apply a first compressive force to a game controller (see fig. 4B and par. [0065], support assembly 41; also see par. [0062], The resulting contact pressure from two opposing sides of the seating 21B contributes to holding the installed game controller 223 fixed inside the hand grip's 333 cavity-shaped seating surface 21B. It should be understood that the depth of this cavity may vary as appropriate for different game controllers 223, or material composition of the hand grip, or the use of additional means to fix the game controller 223 to the hand grip's 333 seating surface 21B);
a display support including a first portion and a second portion that is slidable relative to the first portion to apply a second compressive force to a display device (see par. [0060], Note that in this example, the mobile computing device 31 is fixedly joined into an appropriate support apparatus 30 that comprises a spring-loaded clamping framework having an industry-standard threaded aperture); and
an arm connected to the body and the display support, the arm positioned above the upper surface to hold the display support above the body and opposite the lower surface (see par. [0065], FIG. 4B shows an example of a mobile computing device 31 supported by a separate form of support apparatus such as an articulated arm 37). 
However, Bares does not explicitly disclose that the arm is a four bar linkage arm.
Lee teaches a prop stand for an electronic device where the stand can include a four bar linkage arm (see col. 5, lines 3-6, In the prop stand for electronic product according to the present invention, the revolving seat 2, the at least one first link 4, the at least one second link 5, and the propping unit 3 together constitute a four-bar linkage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display mount of Bares to use a four bar linkage as taught by Lee as this is merely substituting one type of attachment means for another to produce the similar result of holding the display support.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maddox et al. (US 7,833,097 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/26/2021